As many times held by this court, its constitutional jurisdiction of cases "respecting title to land" (Code, § 2-3005) imports only cases that directly involve the title, and does not cover those that only incidentally involve such a question. Colley
v. Atlanta  West Point R. Co., 156 Ga. 43, 44
(118 S.E. 712), and cit.; Grobli v. Foreman, 171 Ga. 712 (2) (156 S.E. 622); Farkas v. Stephens, 181 Ga. 669
(183 S.E. 796); Alabama Great Southern R. Co. v. Cross, 28 Ga. App. 629
(112 S.E. 654). The present action was one at law for damages, and did not seek to determine any question as to the title of land. *Page 843 
The fact that one of the questions raised by the demurrer to the petition, in determining who would be a proper party plaintiff, involves the validity or construction of a trust deed executed to the plaintiff, does not make the case one directly involving title to the land described in such deed. The bill of exceptions must be
Transferred to the Court of Appeals. All the Justicesconcur.
                      No. 14306. NOVEMBER 10, 1942.
An alleged trustee, as owner of a store building, sued a former tenant for damages on account of the removal of counters and shelves, alleged to have been part of the realty, and the removal of a storage room alleged to have been erected by the defendant as part of the realty under an agreement that this structure was to be the property of the owner. A copy of a deed from the plaintiff's mother, now deceased, which was made to him as trustee for her during her life and for the named remaindermen, was attached to the petition. The defendant demurred to the petition as amended, on the ground that it stated no cause of action, particularly as showing no title in the plaintiff as trustee, on the contention that the trust deed was void because the cestuis que trust were persons sui juris; and as showing a misjoinder of a cause of action in tort with one based on a contract; and on other grounds. The plaintiff, assigning error upon the dismissal of the action on all the grounds of demurrer, brought his bill of exceptions to this court on the theory that the case is one involving title to land, since the trial court held in effect that the trust deed was invalid, and that such a question affects the title to the land, and should be determined by this court. The defendant, in a motion to dismiss the writ of error, suggests that this court is without jurisdiction.